                                                                 USDC SDNY
                                                                 DOCUMENT
UNITED STATES DISTRICT COURT
                                                                 ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                 DOC #:
------------------------------------------------------------ X   DATE FILED: 2/12/2019
SHAKUR YOUNG,                                                :
                                                             :
                                             Plaintiff,      :
                                                             :       18-CV-3316 (VEC)
                           -against-                         :
                                                             :            ORDER
THE CITY OF NEW YORK; WARDEN                                 :
PRESSLEY, R.N.D.C.; NYCDOC OFFICER                           :
CIELTO #3731; JOSEPH PONTE; BRIAN                            :
SUPRENANT,                                                   :
                                                             :
                                             Defendants. :
------------------------------------------------------------ X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on January 16, 2019, at a telephonic case-management conference before

Magistrate Judge Moses, Plaintiff orally moved to dismiss Defendant Brian Suprenant under

Fed. R. Civ. P. 41(a)(1)(A)(i);

        WHEREAS on January 24, 2019, Judge Moses issued a report recommending that

Plaintiff’s motion be granted;

        WHEREAS as of the date of this order, the undersigned has received no objections to

Judge Moses’s report; and

        WHEREAS the undersigned identifies no clear error in the report and recommendation,

see Phillips v. Reed Grp., Ltd., 955 F. Supp. 2d 201, 211 (S.D.N.Y. 2013),

        IT IS HEREBY ORDERED that the report and recommendation is ADOPTED, and

Defendant Brian Suprenant is DISMISSED under Rule 41(a)(1)(A)(i). The Clerk of Court is

respectfully directed to terminate Defendant Suprenant from the docket.




                                                  Page 1 of 2
SO ORDERED.
                                    _________________________________
Date: February 12, 2019                   VALERIE CAPRONI
      New York, New York                United States District Judge




                           Page 2 of 2
